 Case 19-24934-GLT        Doc 7-1 Filed 01/13/20 Entered 01/13/20 16:23:23           Desc
                             Proposed Order Page 1 of 1


                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

ADAM ABBOTT AND,                                  Bankruptcy No. 19-24934-GLT
PATRICIA ABBOT,
                                                  Chapter 7
       Joint Debtors,
                                                  Doc. No.
ADAM ABBOTT AND
PATRICIA ABBOTT,                                  Related to Doc. No. 1

              Movants,
       vs.

NO RESPONDENT.

                                   ORDER OF COURT

       It is hereby ORDERED, ADJUDGED and DECREED that the time in which the

Joint Debtors are to cure the deficiencies in their Petition is enlarged by a period of

fourteen (14) days, until January 28, 2020.




Date: ________________                            _______________________________
                                                  United States Bankruptcy Court Judge
